EXHIBIT 10.3
 
 
 
The Maximum L/C and Delivery Guarantee Agreement
 










 
 
Bank of Ningbo
 
 
 

--------------------------------------------------------------------------------

 
 
The Maximum L/C and Delivery Guarantee Agreement
 
No. NBCB7301ZX10005




Applicant: SinoHub SCM Shenzhen, Ltd.
Receiving Bank: Shenzhen Branch, Bank of Ningbo Company Limited




Owing to the import requirements, the applicant applies for opening import L/C
or delivery guarantee letter at the receiving bank, and provides guarantee as
required by the receiving bank. Both parties come to agreement as following in
compliance with the relevant law and regulations of People’s Republic of China.


I.  
The Maximum credit, period and term



1.1  
Within the period from May 12, 2010 to April 22, 2011, the applicant is entitled
to apply for opening import L/C or delivery guarantee within the maximum
outstanding credit line US$5 million. The receiving bank will decide whether to
accept the application of the applicant based on the conditions of applicant and
the possibility of acceptance. The maximum outstanding credit line in this
agreement refers to the total amount for opening L/C and guarantee amount on
delivery guarantee letter minus the guarantee amount for the above business.
Moreover, the applicant will bear the obligation of returning the different
higher than the maximum outstanding credit line owning to the change of exchange
rate. The exchange rate will be as confirmed by the receiving bank.

1.2  
Both parties agree that despite of the above agreement, the receiving bank is
fully and independently entitled to accept the opening of import L/C or delivery
guarantee letter.

1.3  
In the case that the applicant and receiving bank signs off a separate Opening
Import L/C Agreement or Opening Delivery Guarantee Agreement, the credit line or
guarantee amount in this Opening Import L/C Agreement or Opening Delivery
Guarantee Agreement will not occupy the maximum outstanding credit line, and
it’s not within the guarantee range stated in this agreement, except for it’s
described separately in the Opening Import L/C Agreement or Opening Delivery
Guarantee Agreement.

1.4  
The applicant irrevocably authorizes the receiving bank to open import L/C or
delivery guarantee letter in the terms of this agreement under the name of Bank
of Ningbo Company Limited or other banks. Nevertheless, whether the import L/C
or delivery guarantee letter is made by Bank of Ningbo Company Limited, the
applicant is obliged to execute all of its payment liabilities under the terms
of import L/C or delivery guarantee letter, and all rights reserved by the
receiving bank. On the condition that the applicant fails to return the
principal, interest, and all the needed expenses (including but not limited to
litigation fees, executed money, legal fee, travelling expenses and other
expenses for enforcing the claim) to the receiving bank as stated in this
agreement, the receiving bank, as the creditor, is entitled to assert a claim
against the applicant and/or the guarantor directly.

1.5  
The specific business application, letter of commitment of applicant,
acceptance/payment notification under import L/C, telex about L/C, etc. all
constitutes an indispensable part of this agreement. To the extent that these
documents are in conflict with this agreement, this agreement shall prevail.
However, the currency, amount, time limit based on each import L/C or delivery
guarantee shall be referred to as the final formal import L/C or delivery
guarantee. In the case that the L/C is modified, the modification being accepted
and confirmed by the beneficiary on the import L/C shall prevail. The liability
expiration date of the applicant shall be based on each import L/C or delivery
guarantee under this agreement.



II.  
Deposit

2.1  
The applicant shall deliver the deposit to the specialized deposit account
opened by the applicant at the receiving bank as required by the receiving bank
in order to open the import L/C or delivery guarantee; otherwise, receiving bank
is entitled to refuse the request of the applicant. Each deposit is used for the
specialized payment for each corresponding import L/C or delivery guarantee.
Since the day the applicant delivers the deposit, applicant commits no transfer,
taking in use or disposition of the deposit by any means without the approval of
the receiving bank, and the receiving bank is entitled to refuse to pay from
this specialized account for the items irrelevant to import L/C or delivery
guarantee under this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
2.2  
In case that deposit is inadequate owning to the change of exchange rate,
receiving bank is entitled to require the applicant to complement the
difference; otherwise, receiving bank and its specified bank is entitled to
refuse opening import L/C or delivery guarantee without affecting its rights
based on this agreement. Moreover, the applicant and/or guarantor are liable for
any loss or liabilities owning to the change of exchange rate. The exchange rate
will be as confirmed by the receiving bank.



III.  
Guarantee



Under the terms of this agreement, when the applicant applies for opening each
import L/C or delivery guarantee, in the case that no full amount of deposit
wired to the above account which is equivalent to the amount for opening import
L/C or delivery guarantee. As required by the receiving bank, the applicant
shall provide the guarantee to the receiving bank for the difference between the
amount for opening import L/C or delivery guarantee and deposit. The guarantee
contract together with its supplementary agreement shall be signed off
separately by the receiving bank and guarantor, No. 07301BY20100303,
07301BY20100305。


IV.  
Expenses

 
4.1  
The service fee for opening each import L/C or delivery guarantee shall be
calculated and collected according to a certain percentage and way confirmed by
the receiving bank. The applicant shall deliver the payment to the receiving
bank before applying for opening import L/C or delivery guarantee at the
receiving bank; otherwise, receiving bank is entitled to refuse the request of
the applicant for opening import L/C or delivery guarantee.

4.2  
Other expenses includes but not limited to modifying letter of credit. Applicant
shall deliver the payment at required time and amount to the receiving bank.

4.3  
The applicant shall deliver interest and relevant factoring service fee to the
receiving bank at agreed interest rate for opening Usance L/C Payable at Sight.



V.  
Rights and Obligations of Each Party



5.1  
Both parties admit and obey the international practices of L/C, and commit to be
compliant with The Uniform Customs and Practice for Documentary Credits ICC
Publication no. 500 and subsequent revision, supplement, international practice
and operating regulations, processing all the issues related to opening import
L/C or delivery guarantee under this agreement and taking the subsequent
liabilities.

5.2  
The L/C under this agreement is independent on any trading contractual
relationship. The applicant commits the authenticity and validity of the trading
contract, notes, certificates and the contents related to L/C. In the case that
any dispute, fraud or other illegal causes occurs to the trading contract
involving L/C, the applicant hereby commits to the resolution on itself and by
no means taking any influence on the execution of rights and liabilities of each
party concerning L/C and no loss done to the receiving bank.

5.3  
The applicant commits to going to the operating location of receiving bank
within the term specified in each document-arrival notification letter for
delivering payment or acceptance; otherwise the applicant will be regarded as
having accepted the bill of document under the L/C and agreed to deliver payment
or acceptance.

 
 
 

--------------------------------------------------------------------------------

 
 
5.4  
In each L/C transaction under this agreement, the applicant ensures the
completion of delivering payment or acceptance based on the judgment that the
bill of document is compliant with the L/C. In the case that applicant refuses
to deliver payment or acceptance owning in the conflict between the bill of
document and L/C, the applicant shall return the whole bill of documents to the
receiving bank with the causes of refusal in written form within the term
specified in the document-arrival notification, and the receiving bank shall
determine whether refuse the payment or not according to international practice.
The applicant admits that the receiving bank has the independent determination
for the cause of refusal, and has the right to confirm applicant and guarantor.
In the case that the receiving bank deems that the causes for payment refusal of
the applicant are disproved or the applicant fails to return all the bills of
document or exceeds the term specified by the document-arrival notification, the
receiving bank is entitled to determine independently to delivers the external
payment or acceptance, and under this situation, the application is liable for
delivering the payment, interest, expenses for L/C to the receiving bank.
Moreover, if the causes for payment refusal is deemed as disproved by the
delivering bank and negotiating bank, the applicant shall be liable for all
responsibilities and corresponding payment, interest and including but limited
to litigation fee, legal fee, and other costs.

5.5  
No matter whether the L/C under this agreement will be approved to deny payment,
the applicant shall deliver the payment under L/C to the settlement account of
the receiving bank in order to clear the debt no later than the payment day.
Otherwise, the receiving bank is entitled to deduct the corresponding amount
from any account of the applicant in order to pay for the items and expenses
under L/C. in the case the account balance of the applicant is not adequate for
the payment, the receiving bank shall charge 0.05% per day as prepayment
interest since the day the receiving bank prepays for the applicant.

5.6  
The applicant shall be liable for any losses or subsequences due to the loss,
delay, error during the process of delivering or transmitting the
correspondence, bill of documents under the L/C or other force majeure factors,
and the receiving bank will be exempted.

5.7  
The applicant agrees to afford the payment of relevant expenses under this
agreement and L/C, and return the prepayment for L/C under this agreement and
any other items and expenses to the receiving bank unconditionally, being liable
for all the losses caused to the receiving bank, including but not limited to
principal of prepayment, penalty, compensation and other relevant expenses.

5.8  
With regards to the delivery guarantee business under this agreement, the
applicant commits:

5.8.1  
To be liable for the authenticity and validity of the original bill of lading
corresponding with the delivery guarantee of this agreement and other relevant
documents, bills, notes, applications, and take the liabilities caused hereby.

5.8.2  
Not to set the guarantee in any forms against the goods being delivered without
the written consent of the receiving bank.

5.8.3  
Whatever if the bill of documents, L/C and relevant paperwork is compliant about
the L/C under this agreement, the applicant commits to delivering the payment or
acceptance immediately as required whiling receiving the relevant documents and
not refusing the payment at whatever causes (including but not limited to that
there is inconsistence or fraud). After the receiving bank delivers payment
notification, if the applicant fails to deliver payment or acceptance as
required, the receiving bank is entitled to deduct the corresponding amount from
the account of applicant and deliver the payment in time. As long as the
applicant applies for opening delivery guarantee at the receiving bank, it
indicates the applicant abandons the right of refusing payment owing to the
inconsistence of the documents.

5.8.4  
To replace and return the original copy for the delivery guarantee within 15
days after receiving the bill of lading of the original copy to the receiving
bank. Otherwise, the receiving bank is entitled to charge additional service fee
as required by the regulations.

5.8.5  
Not to refuse L/C payment or raise the other opinion that is not convenient for
the receiving bank owing to the inconsistence of the documents or incurring
trading disputes with the exporter.

5.8.6  
To compensate receiving bank any losses owning to opening the delivery guarantee
under this agreement, including but not limited to prepayment for goods
delivery, interest and other payable expenses (including but not limited to
litigation fees, executed money, legal fee, travelling expenses and other
expenses to enforce the claim).

5.9  
The applicant shall not remove capital secretly, transfer, dispose at low price,
make a present of the asset or transfer the shares in order to escape the
liabilities at the receiving bank or weaken its ability of refunding the debt.

5.10  
 On the condition that the applicant conceals the significant fact related to
signing off this agreement or provides false materials and information on
purpose, the receiving bank is entitled to charge 10% of the debt balance as
penalty under this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
5.11  
 In case that the applicant or guarantor breaches against the agreement, which
results in the litigation in order to ensure the creditor’s rights, the
applicant shall be liable for the litigation fees,  security expense, executed
money, legal fee, travelling expenses and other expenses to enforcing the claim.

5.12  
 The applicant shall provide the receiving bank with real financial statements
and bank name, account number, deposit balance, as well as the execution status
of the L/C trading contract.

5.13  
 The applicant shall not provide the debt of any third party with guarantee or
mortgage, pledge guarantee by using its assent before discharging the debt,
unless it is approved by the receiving bank in written form.

5.14  
 The receiving bank shall deduct from any account of the applicant that the
applicant opens at the receiving bank when the receiving bank collects as stated
in this agreement or collects the principal, interest, compound interest,
penalty interest or other payable expenses in advance.

5.15  
 The receiving bank is entitled to report the illegal behavior of the applicant
to the relevant department or organization, such as delaying debt principal and
interest, escape monitoring, concealing the significant fact related to signing
off this agreement or providing false materials or information on purpose, and
entitled to collect the payment via new media announcement, and reserve the
right to take any legal action necessary against the applicant based on relevant
law, regulations and the terms of this agreement.

5.16  
 If any event that threatens its normal operation the guarantor or takes
negative influence on its ability of executing the agreement occur to the
guarantor under this agreement (the receiving bank shall judge independently if
any above event occurs to the guarantor), including but not limited to
suspension of production, discontinuation of business, deregistration, revoking
business license, bankruptcy, difficulty in operation, worsened financial
conditions, legal representative or major person in charge involved in illegal
conducts, involving in litigation or economic disputes, assets being sealed up,
frozen or deducted, or the guarantee, pledge, pledge rights devalued or sealed
up, frozen or deducted under this agreement, the receiving bank is entitled to
require the applicant to provide any acceptable guarantee or the measures
described in 6.2 of this agreement.





VI.  
Remedies for Breach



6.1  
Within the effective term of this agreement, if one or multiple of the following
situations occur to the applicant, the applicant will be deemed as breaching the
agreement, and the receiving bank shall judge independently whether the
following situations occur to the applicant.

6.1.1  
Suspension of production, discontinuation of business, deregistration, revoking
business license occurs to the applicant;

6.1.2  
The applicant conceals or forges the significant fact related to signing off
this agreement, opening import L/C or delivery guarantee, or provides false
materials or information, or the materials provided contains false information;

6.1.3  
The applicant fails to return any other pending debt (including the debt
announced to be due in advance) or perform the other agreement or legal
obligations, which has or is likely to influence the execution of the applicant
under this agreement;

6.1.4  
Before discharging the debt, the applicant disposes (including but not limited
to taking as a present, transferring, assignment, sale at low price) any asset
which influences the execution of the applicant under this agreement;

6.1.5  
The receiving bank deems any event that threatens its normal operation the
guarantor or takes negative influence on its ability of executing the agreement
occur to the guarantor under this agreement, including but not limited to
suspension of production, discontinuation of business, deregistration, revoking
business license, bankruptcy, reducing capital, acquisition or share transfer
against the applicant, delaying the payment of debt principal and interest,
legal representative or major person in charge involved in illegal conducts,
involving in litigation or economic disputes, assets being sealed up, frozen or
deducted, or the guarantee, pledge, pledge rights devalued or sealed up, frozen
or deducted, difficulty in operation, worsened financial conditions;

6.1.6  
If any other changes occur to the applicant more than 6.1.1, 6.1.2, 6.1.3,
6.1.4, 6.1.5 of this article that is not convenient for enforcing the claim, and
the applicant fails to provide guarantee otherwise as required by the receiving
bank;

 
 
 

--------------------------------------------------------------------------------

 
 
6.1.7  
The applicants fails to execute the terms of this agreement or the execution is
not compliant with the agreement, or the other behavior of the applicant, as
deemed by the receiving bank, is likely to threaten the performance to enforce
the claim.

6.2  
The receiving bank is entitled to take one or several of the following measures
when the applicant breaches the agreement:



6.2.1  
To deem that all the credit of the applicant, including but limited to loan,
discount, bank’s acceptance bill, international trade financing, bank guarantee
form, etc. due in advance, and require the applicant to return the above debt
principal and interest. Moreover, the receiving bank is entitled to deduct the
principal, interest, penalty interest, penalty and other relevant expenses from
any account of the applicant;

6.2.2  
to freeze various credit line of the applicant at the receiving bank;

6.2.3  
to determinate the relevant contract or agreement with the applicant in advance,
including but not limited to this agreement;

6.2.4  
to require the applicant increase the deposit for the import L/C or delivery
guarantee under this agreement or supplement the other guarantee measures that
the receiving bank accepts;

6.2.5  
to suspend and dispose the bill of document under the import L/C;

6.2.6  
to take the measures like litigation, sealing up, deduction, and require the
application to be liable for litigation fees, executed money, legal fee,
travelling expenses and other expenses for enforcing the claim;

6.2.7  
To take any other measures the receiving bank deems as necessary.

In the meantime, all the branches of Bank of Ningbo Company Limited have the
above rights against the applicant as well. The applicant hereby commits taking
no protest, and takes remedial measures immediately as required by the receiving
bank, making sure the receiving bank is exempted from any loss or damage, and
shall compensate the receiving bank and its specified banks when the loss or
damage happens.

 
VII.  
Other



VIII.  
During the term of the agreement, all controversy and dispute shall be dealt
with through negotiation. In the case that is resolved via litigation, it shall
be brought to the People’s Court where the receiving bank is located. During the
negotiation and litigation, both parties shall execute the terms of this
agreement other than the terms that are not related to the dispute. The
applicant shall not refuse to perform its obligations described in this
agreement when the litigation is in process.



IX.  
This agreement shall take effect when both parties sign or chop. The original
copies of this agreement are in triplicate. The applicant shall keep one copy,
and the receiving bank shall keep two copies, which has the same legal validity.



X.  
Notice and Declaration



The receiving bank has reminded the applicant to fully and accurately understand
the terms of this agreement, and has made corresponding explanation to the
terms. Both parties have the comprehensive understanding to the meaning and
subsequent legal results of the terms of this agreement.


In the meantime, the applicant hereby declares having noted the terms related to
its liabilities and negative to itself and confirmed to accept the terms.


 
 

--------------------------------------------------------------------------------

 
 
Applicant (chop): SinoHub SCM Shenzhen, Ltd.
 
Receiving Bank (chop): Shenzhen Branch, Bank of Ningbo Company Limited
 
Legal representative or authorized representative: /s/Li De Hai
Legal representative or authorized representative: /s/Lu Ming Yu
   
Date: May 12, 2010
Date: May 12, 2010
   

 




 
 

--------------------------------------------------------------------------------

 


